Filed 4/26/16 P. v. Lanzanunez CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145680
v.
MIGUEL ANGEL LANZANUNEZ,                                             (San Mateo County Super.
                                                                     Ct. No. SC080831)
         Defendant and Appellant.


         Appointed counsel for defendant Miguel Angel Lanzanunez requests this court
conduct an independent review of the record in accordance with People v. Wende (1979)
25 Cal.3d 436 to determine if there are arguable issues that require further briefing.
Appointed counsel also advises that he notified defendant that he could personally file a
supplemental brief. Defendant has elected not to do so.
         A jury found defendant guilty of the wobbler felony of possessing ammunition
prohibited to him as an ex-felon (Pen. Code, § 30305, subd. (a)), and the misdemeanor of
operating a motor vehicle while his driver’s license was suspended (Veh. Code,
§ 14601.1, subd. (a)). The trial court then found true allegations that defendant had three
prior felony convictions. The trial court subsequently struck one of the priors in
accordance with People v. Superior Court (Romero) (1996) 13 Cal.4th 497, but it denied
his motion to reduce the wobbler felony to a misdemeanor pursuant to Penal Code
section 17. The court then suspended imposition of sentence and admitted defendant to
probation upon specified conditions.




                                                             1
       Defendant was at all times represented by counsel who competently guarded his
rights and interests.
       Defendant’s convictions are supported by substantial evidence in the form of
uncontradicted testimony concerning the stop of the vehicle defendant was driving, the
ensuing discovery of the illegal ammunition during a consensual search, and the status of
defendant’s license. The trial court’s findings concerning defendant’s prior convictions
are likewise supported.
       The trial court did not abuse its discretion in denying defendant’s motion to reduce
the wobbler felony to a misdemeanor. None of the conditions of probation are either
unreasonable or unrelated to preventing future criminality.
       Our independent review has disclosed no arguable issues that require further
briefing.
       The order of probation is affirmed.




                                             2
                                _________________________
                                Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




A145680; P. v. Lanzanunez




                            3